Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species B (Figs. 16 - 26) in the reply filed on 06/04/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1 - 20 are pending and under examination. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third member of claims 16 - 17 with the configuration of the handles as claimed in preceding claims 10, 12 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 1) “an expandable member configured to engage an end of a fastener” in claim 2 and 2) “at least one key portion configured to interlock with at least one key portion disposed on an end of a fastener” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding 1) paragraph [0087] discloses that end 226 includes an expandable member, such as, for example, a collet 236.  Therefore the structure determined 
Regarding 2) paragraph [0082] discloses a variety of surface shapes and geometries that comprise the key portion 286, for example, protrusions or flats. Therefore the structure determined sufficient to perform the function of interlocking with a key portion of the fastener is determined to be a surface protrusion or flat or functional equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 11 is dependent upon claim 1.  However claim 11 introduces a third member, which claim 1 already has.  However claim 10 does not disclose such a third member.  It is unclear if claim 11 should be dependent upon claim 10 or if the third member should be renamed, such as a fourth member.  For purposes of examination claim 11 is assumed to depend from claim 10. 
Claim 11 discloses the limitation “wherein a portion of the tubular third member is positioned with the passageway of the tubular third member”.  It is unclear how the third member can be positioned within itself.  For purposes of examination it is assumed that “a portion of the tubular third member is positioned with the passageway of the tubular second member”.  For clarity, the elongate first member is assumed to be ref. 202, the tubular third member is assumed to be ref. 216 and the tubular second member is assumed to be ref. 218. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 3, 6, 10, 11 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torrie et al. (US 5,667,513).

Regarding claim 1, Torrie discloses a surgical instrument (Abstract) comprising: 
an elongated first member having a first end and a second end (Col. 4, discloses an first member ref. 38 having a first end at ref. 39 and a second end at ref. 40 as shown in Fig. 1); 
a tubular second member having a third end and a fourth end (Col. 4, discloses a second member ref. 18 having third end at ref. 21 and fourth end at ref. 22 as shown in Fig. 1), a portion of the elongated first member being positioned within a first passageway of the tubular second member (Fig. 1); and 
a tubular third member having a fifth end and a sixth end (Col. 4 discloses a third member ref. 11 having a fifth end ref. 15 and sixth end ref. 16 as shown in Fig. 1), the portion of the elongated first member and a portion of the tubular second member being positioned within a second passageway of the tubular third member (Fig. 1), 
wherein the fifth end of the tubular third member comprises a first handle (Fig. 1, ref. 14) rotatably engaged to a second handle positioned on a portion of the elongated first member for axial translation of the tubular third member relative to the tubular second member (Col. 5, lines 10 - 56, disclose that the first handle 14 is rotatable engaged to a second handle ref. 51, via the interconnected components.  More specifically, the second handle is configured to be rotated while engaged with the other components including the first handle.  The third member is able to slide axially relative to the second member as disclosed in lines 49 - 56), and wherein the first handle is removably coupled to the second handle of the elongated first member (the handles are may be connected in a first configuration and separated, such as shown in Fig. 2, in a second configuration).  

Regarding claim 2, Torrie discloses the surgical instrument of claim 1, wherein the fourth end (ref. 22) of the tubular second member comprises an expandable member configured to engage an end of a fastener (Col. 4, lines 30 - 35, Figs. 1 & 3).  

Regarding claim 3, Torrie discloses the surgical instrument of claim 2, wherein the expandable member comprises at least one key portion configured to interlock with at least one key portion disposed on an end of a fastener (the shoulder, ref. 30, is considered to be the key portion which is configured to interlock with the head of a fastener as shown in Fig. 2 and 11).  

Regarding claim 6, Torrie discloses the surgical of claim 1, wherein the tubular third member (ref. 11) is configured to prevent the tubular second member from moving beyond a distance (the first handle ref. 14 would prevent the second member ref. 18 from moving distally once ref. 20 engages ref. 14).  

Regarding claim 10 (IN A FIRST INTERPRETATION), Torrie discloses a surgical instrument (Abstract) comprising:
an elongated first member having a first end and a second end (the first member may be considered to be either ref. 18 or 38, if ref. 18 is the first member then refs. 21 and 22 would be the ends, if ref. 38 is taken to be the first member then refs. 39 and 40 would be the ends); and 
a tubular second member having a third end and a fourth end (Col. 4, discloses a second member ref. 11 having third end at ref. 15 and fourth end at ref. 16 as shown in Fig. 1), a portion of the elongated first member being positioned within a passageway of the tubular second member (as shown in Fig. 1, both of refs. 18/38 are configured to be positioned with a passageway of the tubular second member), 33 Active\97284434.vl-6/20/ 19Docket No. A0001634US01 (108136.25000) 
wherein the third end of the tubular second member comprises a first handle (Fig. 1, ref. 14)  rotatably engaged to a second handle positioned on a portion of the elongated first member (if ref. 18 is the first member then refs. 21/20 would be considered the handle, if ref. 38 is the first member then ref. 51 would be considered the handle, please see Fig. 1) for axial translation of the tubular second member relative to the elongated first member (Col. 5, lines 10 - 56 disclose that all components are interconnected, thus when one is rotated there is relative rotation between all components for axial translation of refs. 11 and 38), and wherein the first handle (ref. 14) is removably coupled to the second handle of the elongated first member (all of the 

Regarding claim 10 (IN A SECOND INTERPREATION), Torrie discloses a surgical instrument (Abstract) comprising:
an elongated first member having a first end and a second end (Fig. 1 shows a first member ref. 38 having ends 39 and 40); and 
a tubular second member having a third end and a fourth end (Fig. 1, ref. 18 having ends ref. 21 and 22), a portion of the elongated first member being positioned within a passageway of the tubular second member (Fig. 1), 33 Active\97284434.vl-6/20/ 19Docket No. A0001634US01 (108136.25000) 
wherein the third end of the tubular second member comprises a first handle (Fig. 1, ref. 20)  rotatably engaged to a second handle (Fig. 1, ref. 51) positioned on a portion of the elongated first member for axial translation of the tubular second member relative to the elongated first member (Col. 5, lines 10 - 56 disclose that all components are interconnected, thus when one is rotated there is relative rotation between all components for axial translation of refs. 18 and 38), and wherein the first handle (ref. 20) is removably coupled to the second handle of the elongated first member (Fig. 2).  

Regarding claim 11 (as best understood), Torrie discloses the surgical instrument of claim 1, further comprising a tubular third member having a fifth end and a sixth end (if ref. 18 is taken to be the first member, then ref. 38 is considered to be the third member having ends 39 and 40, if ref. 38 is taken to the first member then ref. 18 is considered to be the third member having ends refs. 21 and 22), wherein the portion of the elongated first member is positioned within a passageway of the tubular third member, and wherein a portion of the tubular third member is positioned with the passageway of the tubular second member (Fig. 1 shows both of refs. 18 and 38 being interconnected and positioned within the tubular second member ref. 11).  

Regarding claim 18, Torrie discloses a surgical system (Abstract) comprising: 
a fastener comprising at least one key portion disposed on a surface of the fastener (Col. 5 and Fig. 1 show a fastener ref. 53, wherein the key portion is considered to comprise the head of the fastener); 
a surgical tool comprising: 
an elongated first member (Col. 4, Fig. 1, ref. 38) having a first end and a second end (refs. 39, 40), the first end configured to engage an end of the fastener (Col. 4, .ines 45 - 55); and 

wherein the third end of the tubular second member comprises a first handle (Fig. 1, ref. 20) rotatably engaged to a second handle (Fig. 1, ref. 51) positioned on a portion of the elongated first member for axial translation of the tubular second member relative to the elongated first member (the handles may be used to telescopically translate the members relative to one another), and wherein the first handle is removably coupled to the second handle of the elongated first member (as shown in Fig. 1, the components are each separate and distinct from one another, thus fully capable of being removed).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 15, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrie et al. (US 5,667,513).

Regarding claim 12, Torrie discloses the surgical instrument of claim 10 (under the second interpretation), wherein the first handle (ref. 20) comprises one or more notches (Fig. 9, refs. 35 and 36), and wherein the second handle comprises one or more pins (Fig. 12, refs. 59 and 61) configured to engage at least a portion of the one or more notches therein (Fig. 2).    However, Torrie is silent regarding that the pins and notches are reversed.  More specifically that the first handle comprises one or more pins and that the second handle comprises one or more notches.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pins and notches of Torrie such that they are reversed, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding claim 15, Torrie discloses the surgical instrument of claim 12, wherein the tubular second member is configured to be removed from the elongated first member by disengaging the one or more pins of the first handle from the one or more notches of the second handle (the second member is fully capable of being removed once the pins and notches are disengaged).  

Regarding claim 16, Torrie discloses the surgical instrument 16. The surgical instrument of claim 15, wherein a tubular third member (Fig. 1, ref. 11) is configured to be coupled to the elongated first member by inserting the elongated first member into the tubular third member (the elongate first member ref. 38 is inserted into the third member via the intervening second member ref. 18, see Fig. 2) and engaging a third handle (ref. 14) of the tubular third member with the second handle (as shown in Fig. 22, all handles are engaged either directly or indirectly through intervening components).  

Regarding claim 19, Torrie discloses the surgical instrument of claim 18, wherein the first handle (ref. 20) comprises one or more notches (Fig. 9, refs. 35 and 36), and wherein the second handle comprises one or more pins (Fig. 12, refs. 59 and 61) configured to engage at least a portion of the one or more notches therein (Fig. 2).    However, Torrie is silent regarding that the pins and notches are reversed.  More specifically that the first handle comprises one or more pins and that the second handle comprises one or more notches.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pins and notches of Torrie such that they are reversed, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding claim 20, Torrie discloses the surgical system of claim 19, wherein the tubular second member is configured to be removed from the elongated first member by disengaging the one or more pins of the first handle from the one or more notches of the .

Allowable Subject Matter
Claims 4, 5, 7 - 9, 13 - 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817.  The examiner can normally be reached on M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TESSA M MATTHEWS/           Examiner, Art Unit 3773